Exhibit 10.1

AMENDED AND RESTATED DISTRIBUTION SERVICES AGREEMENT

AMENDED AND RESTATED DISTRIBUTION SERVICES AGREEMENT dated and effective as of
May 18, 2020 (this “Agreement”) among Invesco DB Commodity Index Tracking Fund,
formerly known as PowerShares DB Commodity Index Tracking Fund, a Delaware
statutory trust (the “Fund”), Invesco Distributors, Inc., a Delaware corporation
and a registered broker-dealer under the Securities Exchange Act of 1934 (the
“Distributor”), and Invesco Capital Management LLC, formerly known as Invesco
PowerShares Capital Management LLC, a Delaware limited liability company (the
“Managing Owner”). Capitalized terms used but not defined in this Agreement
shall have the meaning ascribed thereto in the Fund’s Prospectus included in its
Registration Statement on Form S-1 (Registration No. 333-233475), as it may be
amended from time-to-time.

WHEREAS, the Managing Owner serves as the sole managing owner of the Fund; and

WHEREAS, the Fund, Distributor and Managing Owner entered into a Distribution
and Services Agreement dated June 20, 2016, pursuant to which the Distributor
has provided certain distribution services; and

WHEREAS, the Fund and the Managing Owner wish to employ Distributor in
connection with the performance of the services listed in Schedule A and
additional services as may be agreed to from time-to-time.

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, the parties agree as follows:

1.    Documents — The Fund has furnished or will furnish, upon request, the
Distributor with copies of the Fund’s Amended and Restated Declaration of Trust,
custodian agreement, transfer agency agreement, administration agreement,
current prospectus, and statement of additional information, and all forms
relating to any plan, program or service offered by the Fund. The Fund shall
furnish, within a reasonable time period, to the Distributor a copy of any
amendment or supplement to any of the above-mentioned documents. Upon request,
the Fund shall furnish promptly to the Distributor any additional documents
necessary or advisable to perform its functions hereunder. As used in this
Agreement the terms “registration statement,” “prospectus” and “statement of
additional information” shall mean any registration statement, prospectus and
statement of additional information filed by the Fund with the Securities and
Exchange Commission (“SEC”) and any amendments and supplements thereto that are
filed with the SEC.

2.    Authorized Representations — The Distributor is not authorized by the Fund
to give any information or to make any representations other than those
contained in the registration statement or prospectus and statement of
additional information, or contained in shareholder reports or other material
that may be prepared by or on behalf of the Fund for the Distributor’s use.
Consistent with the foregoing, the Distributor may prepare and distribute sales
literature or other material as it may deem appropriate in consultation with the
Fund and the Managing Owner, provided such sales literature is approved in
accordance with Paragraph 8 below and complies with applicable law and
regulations.

3.    Registration of Shares — The Fund agrees that it will take all action
necessary to register the Shares of the Fund under the Securities Act of 1933
(the “Securities Act”) (subject to the necessary approval of its shareholders).
The Fund shall make available to the Distributor, at the Distributor’s expense,
such number of copies of its prospectus and statement of additional information
as the Distributor may reasonably request. The Fund shall furnish to the
Distributor copies of all information, financial statements and other papers
related to the Funds, which the Distributor may reasonably request for use in
connection with the distribution of Shares of the Fund.



--------------------------------------------------------------------------------

4.    Fees and Fund Expenses — (a) In consideration of the services to be
performed for the Fund by the Distributor hereunder as set forth on Schedule A
attached hereto and as it may be amended from time-to-time, the Managing Owner
(and not the Trust or any Fund) will pay the Distributor a fee in an amount set
forth in Schedule B hereto, subject to any limitation imposed by any law, rule
or regulation applicable to any of the parties hereto.

(b)    The Managing Owner shall reimburse the Distributor for any reasonable
fees or disbursements incurred by the Distributor in connection with the
performance by the Distributor of its duties under and pursuant to this
Agreement with the prior written consent of the Managing Owner. Further, unless
otherwise agreed to by the parties hereto in writing, the Distributor shall not
be responsible for fees and expenses in connection with (a) filing of any
registration statement, printing and the distribution of any prospectus and
statement of additional information under the Securities Act and amendments
prepared for use in connection with the offering of Shares for sale to the
public, preparing, setting in type, printing and mailing the prospectus,
statement of additional information and any supplements thereto sent to existing
shareholders, (b) preparing, setting in type, printing and mailing any report
(including annual and semi-annual reports) or other communication to
shareholders of the Fund, and (c) the Blue Sky registration and qualification of
Shares for sale in the various states in which the officers of the Fund shall
determine it advisable to qualify such Shares for sale (including registering
the Fund as a broker or dealer or any officer of the Fund as agent or salesman
in any state).

(c)    The Managing Owner, on behalf of the Fund, will monitor compensation
received in connection with the Fund to determine if the payments described
hereunder must be limited, when combined with selling commissions charged by
other FINRA members, in order to comply with the 10% limitation on total
underwriters’ compensation pursuant to FINRA Rule 2310.

5.    Use of the Distributor’s Name — The Fund shall not use the name of the
Distributor, or any of its affiliates, in any prospectus or statement of
additional information, sales literature, and other material relating to the
Fund in any manner without the prior written consent of the Distributor (which
shall not be unreasonably withheld); provided, however, that the Distributor
hereby approves all lawful uses of the names of the Distributor and its
affiliates in the prospectus and statement of additional information of the Fund
and in all other materials which merely refer to accurate terms to their
appointment hereunder or which are required by the SEC, FINRA, OCC, CFTC, NFA or
any state securities authority.

6.    Use of the Fund’s Name — Neither the Distributor nor any of its affiliates
shall use the name of the Fund in any publicly disseminated materials, including
sales literature in any manner without the prior consent of the Fund (which
shall not be unreasonably withheld); provided, however, that the Fund hereby
approves all lawful uses of their respective names in any required regulatory
filings of the Distributor which merely refer in accurate terms to the
appointment of the Distributor hereunder, or which are required by the SEC,
FINRA, OCC, CFTC, NFA or any state securities authority.

7.    Indemnification — Subject to the limitations set forth in Paragraph 12
below, the Fund agrees to indemnify and hold harmless the Distributor and each
of its directors and officers and each person, if any, who controls the
Distributor within the meaning of Section 15 of the Securities Act, against any
loss, liability, claim, damage or expense (including the reasonable cost of
investigating or defending any alleged loss, liability, claim, damage or expense
and reasonable counsel fees incurred in connection therewith) by reason of any
person acquiring any Shares, based upon the ground that the registration
statement, prospectus, statement of additional information, shareholder reports
or other information filed or made public by the Fund (as from time-to-time
amended) included an untrue statement of a material fact or omitted to state a
material fact required to be stated or necessary in order to make the statements
not misleading under the Securities Act or any other statute or the common law.
However, the Fund does not agree to indemnify the Distributor or hold it
harmless to the extent that the statement or omission was made in reliance upon,
and in conformity with, information furnished to it by or on behalf of the
Distributor. In



--------------------------------------------------------------------------------

no case (i) is the indemnity of the Fund in favor of the Distributor or any
person indemnified to be deemed to protect the Distributor or any person against
any liability to a Fund or its security holders to which the Distributor or such
person would otherwise be subject by reason of willful misfeasance, bad faith or
negligence in the performance of its duties or by reason of its reckless
disregard of its obligations and duties under this Agreement, or (ii) is a Fund
to be liable under its indemnity agreement contained in this paragraph with
respect to any claim made against the Distributor or any person indemnified
unless the Distributor or person, as the case may be, shall have notified the
Fund in writing of the claim promptly after the summons or other first written
notification giving information of the nature of the claims shall have been
served upon the Distributor or any such person (or after the Distributor or such
person shall have received notice of service on any designated agent). However,
failure to notify a Fund of any claim shall not relieve that Fund from any
liability which it may have to any person against whom such action is brought
otherwise than on account of its indemnity agreement contained in this
paragraph. The Fund shall be entitled to participate at its own expense in the
defense, or, if it so elects, to assume the defense of any suit brought to
enforce any claims, and if a Fund elects to assume the defense, the defense
shall be conducted by counsel chosen by such Fund. In the event a Fund elects to
assume the defense of any suit and retain counsel, the Distributor, officers or
directors or controlling person(s) or defendant(s) in the suit, shall bear the
fees and expenses of any additional counsel retained by them. If a Fund does not
elect to assume the defense of any suit, it will reimburse the Distributor,
officers or directors or controlling person(s) or defendant(s) in the suit for
the reasonable fees and expenses of any counsel retained by them. The Fund
agrees to notify the Distributor promptly of the commencement of any litigation
or proceeding against it or any of its officers in connection with the issuance
or sale of any of the Shares.

The Distributor also covenants and agrees to indemnify and hold harmless the
Fund, the Managing Owner, and each of their respective officers, representatives
or agents and each person, if any, who controls the Fund or the Managing Owner
within the meaning of Section 15 of the Securities Act (each, an “Indemnified
Party”), against any loss, liability, claim, damage or expense (including the
reasonable cost of investigating or defending any alleged loss, liability,
claim, damage or expense and reasonable counsel fees incurred in connection
therewith) arising by reason of any person acquiring any Shares, based upon the
Securities Act or any other statute or common law, alleging (a) any wrongful act
of the Distributor or any of its employees or (b) that any sales literature,
advertisements, information, statements or representations used or made by the
Distributor or any of its affiliates or employees or that the registration
statement, prospectus, statement of additional information, (as from
time-to-time amended) included an untrue statement of a material fact or omitted
to state a material fact required to be stated or necessary in order to make the
statements not misleading, insofar as the statement or omission was made in
reliance upon, and in conformity with, information furnished to such Fund or
Managing Owner by or on behalf of the Distributor. In no case (i) is the
indemnity of the Distributor in favor of any Indemnified Party to be deemed to
protect any such party against any liability to which the Indemnified Party
would otherwise be subject by reason of willful misfeasance, bad faith or
negligence in the performance of its duties or by reason of its reckless
disregard of its obligations and duties under this Agreement, or (ii) is the
Distributor to be liable under its indemnity agreement contained in this
paragraph with respect to any claim made against any Indemnified Party unless
such Indemnified Party shall have notified the Distributor in writing of the
claim promptly after the summons or other first written notification giving
information of the nature of the claim shall have been served upon such
Indemnified Party (or after such Indemnified Party shall have received notice of
service on any designated agent). However, failure to notify the Distributor of
any claim shall not relieve the Distributor from any liability which it may have
to the Indemnified Party against whom the action is brought otherwise than on
account of its indemnity agreement contained in this paragraph. In the case of
any notice to the Distributor it shall be entitled to participate, at its own
expense, in the defense or, if it so elects, to assume the defense of any suit
brought to enforce any claims, and if the Distributor elects to assume the
defense, the defense shall be conducted by counsel chosen by it and satisfactory
to the Indemnified Party, to its officers and to any controlling person(s), or
defendant(s) in the suit. In the event that the Distributor elects to assume the
defense of any suit and retain counsel, the Indemnified Party or controlling
person(s), defendant(s) in the suit, shall bear the fees and expenses of any
additional counsel retained by them. If the



--------------------------------------------------------------------------------

Distributor does not elect to assume the defense of any suit, it will reimburse
the Indemnified Party, officers or controlling person(s) or defendant(s) in the
suit for the reasonable fees and expenses of any counsel retained by them. The
Distributor agrees to notify the Indemnified Party promptly of the commencement
of any litigation or proceeding against it in connection with the Indemnified
Party and sale of any of the Shares.

8.    Supplemental Information — The Distributor and the Managing Owner, on
behalf of the Fund, shall regularly consult with each other regarding the
Distributor’s performance of its obligations under this Agreement. In connection
therewith, the Managing Owner shall submit to the Distributor at a reasonable
time in advance of filing with the SEC reasonably final copies of any amended or
supplemented registration statement (including exhibits) under the Securities
Act; provided, however, that nothing contained in this Agreement shall in any
way limit the Fund’s right to file at any time such amendments to any
registration statement and/or supplements to any prospectus or statement of
additional information, of whatever character, as the Fund may deem advisable,
such right being in all respects absolute and unconditional.

The Distributor acknowledges that the only information provided to it by the
Fund or the Managing Owner is that contained in the registration statement, the
prospectus, the statement of additional information and reports and financial
information referred to herein. Neither the Distributor nor any other person is
authorized by the Fund to give any information or to make any representations,
other than those contained in such documents.

9.    Term — This Agreement shall become effective as of the date first written
above, and shall continue until one year from such date and thereafter shall
continue automatically for successive annual periods. This Agreement is
terminable, with respect to each individual Fund, without penalty on sixty
(60) days’ written notice by the Managing Owner, the Fund or by the Distributor.
This Agreement shall automatically terminate in the event of its assignment.

Upon the termination of this Agreement by Fund, at the expense and direction of
the Fund, the Distributor shall transfer to such successor, as the Fund shall
specify all relevant books, records and other data established or maintained by
the Distributor for the Fund under this Agreement.

10.    Notice — Any notice required or permitted to be given by any party to
another party shall be deemed sufficient if sent by (i) email or (ii) registered
or certified mail, postage prepaid, addressed by the party giving notice to the
other party at the last address furnished by the other party to the party giving
notice:



--------------------------------------------------------------------------------

if to the Fund or the Managing Owner, at:

Invesco Capital Management LLC

3500 Lacey Road, Suite 700

Downers Grove, IL 60515

Attn: Head of Legal

if to the Distributor at:

11 Greenway Plaza, Suite 1000,

Houston, TX 77046

Attn: General Counsel

or such other email address as may be furnished by one party to the other.

11.    Confidential Information — The Distributor, its officers, directors,
employees and agents will treat confidentially and as proprietary information of
the Fund, all records and other information relative to the Fund and to prior or
present shareholders or to those persons or entities who respond to the
Distributor’s inquiries concerning investment in a particular Fund, and will not
use such records and information for any purposes other than performance of its
responsibilities and duties hereunder. If the Distributor is requested or
required by, but not limited to, depositions, interrogatories, requests for
information or documents, subpoena, civil investigation, demand or other action,
proceeding or process or as otherwise required by law, statute, regulation,
writ, decree or the like to disclose such information, the Distributor will
provide the Fund with prompt written notice of any such request or requirement
so that particular Fund may seek an appropriate protective order or other
appropriate remedy and/or waive compliance with this provision. If such order or
other remedy is not sought, or obtained, or waiver not received within a
reasonable period following such notice, then the Distributor may without
liability hereunder, disclose to the person, entity or agency requesting or
requiring the information, that portion of the information that is legally
required in the reasonable opinion of the Distributor’s counsel.

12.    Limitation of Liability —The Distributor agrees that, pursuant to
Section 3804(a) of the Delaware Statutory Trust Act, the liabilities of the Fund
shall be limited such that (a) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing and relating to this Agreement
with respect to a particular Fund shall be enforceable against the assets of
that particular Fund only, and not against the assets of the Fund and (b) none
of the debts, liabilities, obligations and expenses incurred, contracted for, or
otherwise existing and relating to this Agreement with respect to the Fund shall
be enforceable against the assets of such particular Fund. The Distributor
further agrees that it shall not seek satisfaction of any such obligation from
the shareholders, any individual shareholder, officer, representative or agent
of the Fund, nor shall the Distributor seek satisfaction of any such obligation
from the Managing Owner, its members, managers, directors or officers.

Any obligations of the Fund entered into in the name or on behalf thereof by the
Managing Owner, members managers, officers, representatives or agents are made
not individually, but in such capacities, and are not binding upon any of the
Managing Owner, members, managers, or officers, representatives or agents
personally, but bind only the property of a particular Fund party to said
obligation, and all persons dealing with such Fund must look solely to that
Fund’s property for the enforcement of any claims against that Fund.

13.    Miscellaneous — Each party agrees to perform such further acts and
execute such further documents as are necessary to effectuate the purposes
hereof. Except with respect to Paragraph 12 above, which shall be construed,
interpreted, and enforced in accordance with and governed by the laws of the
State of Delaware, this Agreement shall be construed, interpreted, and enforced
in accordance with and



--------------------------------------------------------------------------------

governed by the laws of the State of Illinois. The captions in this Agreement
are included for convenience of reference only and in no way define or delimit
any of the provisions hereof or otherwise affect their construction or effect.
This Agreement may not be changed, waived, discharged or amended except by
written instrument that shall make specific reference to this Agreement and
which shall be signed by the party against which enforcement of such change,
waiver, discharge or amendment is sought. This Agreement may be executed
simultaneously in two or more counterparts, each of which taken together shall
constitute one and the same instrument.

All activities by the Distributor and its agents and employees as distributor of
the Shares shall comply with all applicable laws, rules and regulations
including, without limitation, all rules and regulations made or adopted by the
SEC, FINRA or any securities association registered under the Exchange Act or
futures association registered under the Commodity Exchange Act, as amended.
Should the Distributor, or any of its agents and employees, materially fail to
maintain compliance with all applicable laws, rules and regulations to which it
is subject, or otherwise lose its status as a registered broker-dealer in good
standing with FINRA, the Distributor agrees to promptly notify the Managing
Owner.

All activities by the Managing Owner and its agents and employees as distributor
of the Shares shall comply with all applicable laws, rules and regulations
including, without limitation, all rules and regulations made or adopted by the
SEC, CFTC or any securities association registered under the Exchange Act or
futures association registered under the Commodity Exchange Act, as amended.
Should the Managing Owner, or any of its agents and employees, materially fail
to maintain compliance with all applicable laws, rules and regulations to which
it is subject, or otherwise lose its status as a commodity pool operator in good
standing with the CFTC, the Managing Owner agrees to promptly notify the
Distributor.

Remainder of page intentionally left blank. Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have executed this instrument in its
name and behalf, and the Distributor has executed this instrument in its name
and behalf, as of the date and year first above written.

 

  INVESCO DB COMMODITY INDEX TRACKING FUND       By: INVESCO CAPITAL MANAGEMENT
LLC,     as Managing Owner of Invesco DB     Commodity Index Tracking Fund   By:
 

/s/ Daniel E. Draper

  Name:   Daniel E. Draper   Title:   Chief Executive Officer   INVESCO
DISTRIBUTORS, INC.   By:  

/s/ Kevin R. Neznek

  Name:   Kevin R. Neznek   Title:   Senior Vice President   INVESCO CAPITAL
MANAGEMENT LLC   By:  

/s/ Daniel E. Draper

  Name:   Daniel E. Draper   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Schedule A

List of Services for the Fund

Effective as of May 18, 2020

 

  •  

Review distribution related legal documents and contracts.

 

  •  

Consult with sponsor’s marketing staff on development of FINRA compliant
marketing campaigns.

 

  •  

Review and file all marketing materials (including internet sites) with FINRA.

 

  •  

Consult with sponsor on marketing/sales strategy.

 

  •  

800 line telephone servicing.

 

  •  

Maintain books and records in respect of the Fund that relate to the services
provided pursuant to this Agreement

 

  •  

Perform such additional marketing and distribution related services as may be
agreed among the parties from time-to-time.



--------------------------------------------------------------------------------

Schedule B

Pursuant to Section 4(a)

In consideration of the services to be provided by the Distributor under and
pursuant to this Agreement, Managing Owner shall pay to the Distributor a
reimbursement for actual costs associated with the Distributor performing the
services provided herein, with such compensation to be capped at $25,000
annually. Distributor’s compensation will be paid quarterly in arrears on the
last business day of each calendar quarter and prorated for partial quarters in
the event the Distribution Services Agreement becomes effective on a date that
is not the first day of a calendar quarter or is terminated on a date that is
not the last day of a calendar quarter.